     Case 2:17-cv-00232-JAM-EFB Document 58 Filed 09/09/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL AARON WITKIN,                             No. 2:17-cv-0232-JAM-EFB P
12                       Plaintiff,
13           v.                                         ORDER
14    M. LEE,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. On July 29, 2020, the court dismissed this action with prejudice pursuant to 28

19   U.S.C. § 1915(e)(2)(A). ECF No. 54. Judgment was duly entered. ECF No. 55. Plaintiff now

20   moves for relief from judgment. ECF No. 56.

21          “[A] motion for reconsideration should not be granted, absent highly unusual

22   circumstances, unless the district court is presented with newly discovered evidence, committed

23   clear error, or if there is an intervening change in the controlling law.” 389 Orange St. Partners v.

24   Arnold, 179 F.3d 656, 665 (9th Cir. 1999) (analyzing Federal Rule 59(e) of Civil Procedure,

25   providing for the alteration or amendment of a judgment); see also E.D. Cal. Local Rule 230(j)

26   (requiring that a motion for reconsideration explain why any new or different facts or

27   circumstances were not previously presented to the court). In addition, Rule 60(b) of the Federal

28   Rules of Civil Procedure provides for reconsideration of a final judgment where one of more of
                                                        1
     Case 2:17-cv-00232-JAM-EFB Document 58 Filed 09/09/20 Page 2 of 2

 1   the following is shown: (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly
 2   discovered evidence which, with reasonable diligence, could not have been discovered within
 3   twenty-eight days of entry of judgment; (3) fraud, misrepresentation, or misconduct of an
 4   opposing party; (4) voiding of the judgment; (5) satisfaction of the judgment; and (6) any other
 5   reason justifying relief. Fed. R. Civ. P. 60(b).
 6          Plaintiff’s motion (ECF No. 56) advances arguments (see ECF Nos. 51 & 53) that have
 7   previously been presented to and rejected by the court (ECF No. 54). Plaintiff’s motion thus fails
 8   to satisfy the Rule 60(b) standards.
 9          Accordingly, IT IS ORDERED that plaintiff’s motion for relief from judgment (ECF No.
10   56), is DENIED.
11
     DATED: September 9, 2020
12
                                                    /s/ John A. Mendez____________            _____
13

14                                                  UNITED STATES DISTRICT COURT JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
